Exhibit 10.10

CESIÓN DE ACCIONES DE LA SOCIEDAD MERCANTIL INVERSORA
CARIBE MAR, C.A.

Entre, OSCAR ANTONIO BRITO ROJAS, venezolano, mayor de edad, titular de la
Cédula de Identidad Nro. 13.247.821 en lo sucesivo a los efectos del presente
documento se denominará como “EL CEDENTE”, domiciliado en el Municipio de Chaco
de la ciudad de Caracas, y METROSPACES, INC. Empresa registrada en el estado de
Delaware, e identificada bajo el numero fiscal EIN 90-0817201 Estados Unidos de
Norteamérica, y con sede en 888 Brickell Key Dr. #1102 Miami, FL, representado
en este acto por su Presidente el Sr. CARLOS DANIEL SILVA, Argentino, mayor de
edad, titular del DNI Argentino Nro. 14601808, con domicilio en Húsares 2110
Distrito Federal, Argentina, en lo sucesivo a los efectos del presente documento
se denominará “EL CESIONARIO”, por medio del presente documento acordamos
celebrar, como en efecto celebramos la presente Cesión de acciones de la
sociedad mercantil INVERSORA CARIBE MAR, C.A., conforme a los considerandos y
las cláusulas que se citan a continuación:

CONSIDERANDOS

Considerando que EL CEDENTE, y EL CESIONARIO, a los efectos del presente
documento se denominarán conjuntamente LAS PARTES, han acordado desarrollar un
circuito de Boutique Hoteles en Sudamérica incluyendo (i) el proyecto del hotel
La Cruz de Cristo en Pariagúan, (ii) el proyecto del Hotel de Isla de Coche en
el estado Nueva Esparta, (iii) el hotel IKAL, ubicado en la región de Mendoza,
República Argentina, y (iv) entre otros (“El Circuito”).

LAS PARTES suscriben el presente contrato de cesión, conforme a las cláusulas
que se describen a continuación:

CLÁUSULAS

PRIMERA (Cesión de acciones): Por medio del presente documento 1) EL CEDENTE
vende y traspasa irrevocablemente el derecho de propiedad de TRESCIENTAS SETENTA
Y CINCO MIL acciones (375.000), es decir el 60% del capital social que serán
ofrecidas por pate de OSCAR ANTONIO BRITO de la empresa INVERSORA CARIBE MAR,
C.A. (debidamente inscrita ante el Registro Mercantil de la Circunscripción
Judicial del Estado Nueva Esparta en fecha veinticinco (25) de enero de mil
novecientos noventa y cuatro (1994), bajo el número 51 y, 2) EL CESIONARIO
acepta la compra por el precio de QUINIENTOS DOLARES (USD $500.00) en dinero
pagado vía transferencia bancaria, pagaderos entre los 20 días después de este
acto.

SEGUNDA: El presente contrato, su interpretación y el contenido del mismo, con
la finalidad de dirimir cualquier controversia que pueda presentarse, se
intentara resolver amigablemente mediante conversaciones, las cuales duraran al
menos treinta días consecutivos contados a partir de la notificación por escrito
entre las partes. En última instancia, en caso de no llegar a un término
razonable que solucione las controversias para ambas partes, las Partes acuerdan
someterlo a un proceso de Arbitraje Comercial bajo las reglas de arbitraje de la
Cámara de Comercio Internacional de Paris (“ICC”), a celebrarse en la ciudad de
Nueva York, sede del arbitraje, en idioma español. La ley sustantiva acordada
entre las partes es la Ley venezolana, específicamente el Código de Comercio
Venezolano. Será un arbitraje de ley, con un solo árbitro. En caso de no llegar
a un acuerdo en la designación del árbitro único dentro de un lapso de 20 días
continuos para hacerlo, cada parte designara un árbitro y entre estos se elegirá
al tercero, en caso que los dos árbitros designados por las partes no llegaran a
un acuerdo en cuanto a la designación del tercer árbitro, quien presidirá el
panel arbitral, el ICC lo designara directamente acorde con el procedimiento
establecido para ello en las reglas adjetivas de arbitraje del ICC.

TERCERA: las notificaciones entre las partes se realizaran a través de correo
electrónico a las siguientes direcciones:

CEDENTE: oab999@gmail.com

CESIONARIO: danielsilva@fibertel.com.ar

CUARTA: Yo, Carlos Daniel Silva, plenamente identificado ut supra, declaro en
nombre propio y en nombre de mi representada METROSPACES, que estoy de acuerdo
con los términos y condiciones establecidas en el presente documento.

Es todo, firman en señal de conformidad, a los 20 días del mes de octubre de
2015.



/s/ Oscar Brito /s/ Carlos Daniel Silva EL CEDENTE EL CESIONARIO

     



 